Citation Nr: 0509473	
Decision Date: 03/30/05    Archive Date: 04/07/05

DOCKET NO.  02-09 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a skin disorder 
claimed as secondary to herbicide exposure.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. S. Knight, Counsel





INTRODUCTION

The veteran served on active duty from July 1972 to July 
1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  

Service connection for a skin disorder and PTSD were 
initially denied in a rating decision dated in February 1997.  
In a Board decision dated in February 2004, the Board 
reopened these matters and remanded them for further 
development.  




FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The veteran served during the Vietnam era, but did not 
have active military service in the Republic of Vietnam.  

3.  The medical evidence of record does not establish that 
the veteran's current skin disorder is related to his active 
service or any incident therein to include exposure to 
herbicides.  

4.  The medical evidence of record does not establish that 
the veteran has PTSD as a result of his active service or any 
incident therein.  




CONCLUSIONS OF LAW

1.  A skin disorder was not incurred in or aggravated by 
active service, to include as a result of herbicide exposure.  
38 U.S.C.A. §§ 1110, 1116, 5102, 5103, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

2.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  

A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will 
seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide 
any evidence in the claimant's possession that pertains 
to the claim.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

In this case, the Board finds that VA provided the veteran 
with the necessary information.  For example, in the July 
2001 rating decision, the RO considered the veteran's claims 
in light of the provisions of the VCAA.  Additionally, 
following the February 2004 Remand, the RO notified the 
veteran in letters dated in March 2004 and in September 2004 
of the information and evidence needed to substantiate a 
claim of service connection.  These letters were specific to 
the veteran's claims of service connection for a skin 
disorder and for PTSD.  As a result of these letters, the 
veteran provided additional evidence in support of his 
claims.  

The VCAA letters provided to the veteran were sent after the 
initial rating decision denying the claims.  The initial 
rating decision was issued in July 2001.  As noted above, 
however, in that rating decision, the RO took into 
consideration the pertinent provisions of the VCAA in making 
the determination.  Moreover, the VCAA notification letters 
were sent to the veteran in March and September 2004.  Thus, 
the Board finds no prejudice as to the timing of VA's 
notification actions and finds that the express requirements 
of the law as interpreted by the Court in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004) have been accomplished.  
Further, the RO specifically advised the veteran in both 
letters to submit any information or evidence pertaining to 
his claims.  Moreover, subsequent to the September 2004 VCAA 
notification, the RO sent a supplemental statement of the 
case (SSOC) on the issues on appeal.  Thus, there is no 
defect, therefore, with respect to the VCAA notice 
requirements in this case.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file and the RO obtained all post-service VA and private 
medical records identified by the veteran.  38 U.S.C.A. 
§ 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2004).  
It is noted that he has identified no additional private 
medical records in connection with this appeal.  Moreover, 
the veteran has been afforded pertinent VA medical 
examinations in connection with his service connection 
claims.  The examination reports provide the necessary 
medical opinions.  There is no basis to request an additional 
examination or obtain any other medical opinions.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran under the VCAA have been fulfilled.  

Analysis

Law and Regulations:  Service connection may be granted for 
disability resulting from personal injury suffered or disease 
contracted in the line of duty or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2004).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2004).  

On December 27, 2001, the President signed into law the 
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-103 (Dec. 27, 2001).  Section 201 of this Act 
provides a presumption of exposure to herbicides for all 
veterans who served in Vietnam during the period beginning on 
January 9, 1962 and ending on May 7, 1975.  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, the following diseases shall be 
service-connected, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 
3.307(d) are also satisfied:  chloracne or other acneform 
disease consistent with chloracne; Hodgkin's disease; 
multiple myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2004).  

Skin disorder

The veteran's Form DD 214 indicates that he served as a 
Chemical Operations Apprentice during service.  Although the 
veteran served during the Vietnam era, records provide that 
his duties of service did not involve duty or visitation in 
the Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6), 3.313(a).  
In fact, the veteran himself has stated that he was on 
standby status for Vietnam service.  Therefore, under these 
facts, exposure to herbicides may not be presumed.  
38 U.S.C.A. § 1116(a)(3).  Moreover, the veteran does not 
have a diagnosis of chloracne or other acneform disease 
consistent with chloracne.  38 C.F.R. § 3.309(e).  

Nonetheless, in addressing the merits of the claim on a 
direct basis, see Combee v. Brown, 34 F.3d 1039, 1043, the 
Board notes that the veteran's service medical records dated 
in June 1974 noted a "rash on face."  No diagnosis was 
provided, but he was treated with an ointment.  A report from 
the July 1974 separation examination is silent for any 
pertinent notations or diagnoses.  

In VA outpatient records dated from September 1996 to April 
2001, a medical record dated in November 1996 reflects 
evidence of intermittent flare-ups of acne-form eruptions 
over a 6-month period on the veteran's face.  

VA dermatology clinic records dated in June and September 
2004 disclose the veteran's history of rashes.  The examiner 
reported the veteran's history of atopic diathesis on his 
hands and feet primarily, and somewhat on his legs.  There 
was a notation of some hyperpigmentation in the affected 
areas.  The lesions were blisters.  Acne by way of history is 
also noted.  The examination revealed 2 to 4 millimeter 
pigmented acanthotic papules on the veteran's face, eroded 
papule/vesicles on his bilateral wrists, a cluster of small 
papules on the dorsum of his hand, a few patches of erythema 
and scale on the right and left upper extremities, pigmented 
macules and microvessicles and patches of scale and erythema 
on the ventral surfaces of his feet, heel, and along the left 
lower leg with similar findings on the right lower leg.  

In a statement dated in April 2004, Timothy S. Lee, Sr., M.D. 
indicated that the veteran continued to be treated for 
dishidrotic eczema since July 2002, mostly confined to his 
feet and lower extremities.  

In the VA examination report dated in October 2004, the 
examiner noted that the veteran had never served in the 
Republic of Vietnam and was not exposed to Agent Orange.  The 
veteran reportedly received decontamination training in 1972.  
The veteran's prior treatments for his rashes were noted.  
The examiner indicated that the veteran had shown 
improvements and was stable at the time of the examination.  

The examination showed that there were a few hyperpigmented 
macular lesions on the veteran's face, which were the results 
of "dried up" acne-like eruptions.  The veteran reported 
that he had had good results with the use of benzoyl peroxide 
5 percent, supplied by the VA.  On his hands, there were very 
few slightly hyperpigmented lesions, but the skin was noted 
otherwise as normal.  Vesicular lesions were also noted.  For 
both lower extremities, on the right lateral ankle, there was 
a healing excoriated lesion.  The veteran stated that he had 
scratched the area and caused excoriation.  On the left lower 
extremity, there were some hyperpigmented lesions and no 
excoriations.  

On the right foot, there were multiple eczematous lesions, 
which the veteran stated had been vesicular, but had 
improved.  On the sole of the right foot, there was a 10-
millimeter hyperpigmented, thickened, slightly raised lesion, 
nontender.  On the heel of the right foot, there was a 
coalesced vesicular lesion.  On the left lower extremity, 
there were multiple hyperpigmented skin lesions.  On the foot 
proximal to the first metatarsophalangeal joint, there was a 
dry eczematous lesion measuring three centimeters by four 
centimeters.  On the right foot there were multiple flat 
hyperpigmented scaling lesions.  There was no history of 
malignancies.  The diagnoses were atopic diathesis with hands 
and feet eczema, post inflammatory pigmentation of the skin, 
acne by way of history with no evidence of acne currently, 
and no evidence of tinea versicolor at that time.  

The examiner provided an opinion that in spite of the 
veteran's reported history, there was no evidence in the 
record showing any exposure to Agent Orange.  The only 
mention of chemical exposure was during his contamination 
training in 1972.  The examiner further stated that even if 
there were evidence of exposure to Agent Orange, there was no 
evidence in the record of chloracne or any other presumptive 
diagnosis.  Specifically, the examiner noted that despite the 
fact that there was a notation in service of tinea 
versisolor, there was no evidence of that disorder at the 
time of the examination.  Additionally, the examiner noted 
that tinea versicolor is a fungal infection of the skin 
causing hyperpigmentation and that it had no relationship to 
chemical exposure.  In conclusion, the examiner opined that 
it was extremely unlikely that the veteran's current skin 
conditions were in any way related to his military 
experience.  

Given the above, the veteran's claim of service connection 
for a skin disorder on a direct basis is not warranted.  
First, as reflected by the evidence of record, the veteran's 
skin condition following service appeared many years after 
his separation from service.  The first sign of acne-like 
eruptions appeared in VA outpatient records dated in November 
1996, 22 years after service.  Thereafter, outpatient records 
show treatment for atopic diathesis and hyperpigmentation in 
various areas.  Moreover, there is no competent evidence 
otherwise to substantiate that his current skin disorders 
relate in any way to his period of service.  

Most probative in this determination is the VA examination 
report dated in October 2004, in which the examiner opined 
that it was "extremely unlikely" that any of the veteran's 
skin conditions related to his period of active service.  The 
examiner first noted that there was no evidence of exposure 
to Agent Orange.  And, the examiner observed that even if 
there were evidence of such exposure, the veteran did not 
have a diagnosis of chloracne, or any of the other 
presumptive diseases.  38 C.F.R. § 3.309.  The examiner noted 
that a diagnosis of tinea versicolor was not evident at the 
time of the examination, and moreover, that tinea versicolor 
was not a product of chemical exposure, rather that it was 
due to a fungal infection.  

The veteran in this case has not shown evidence of the 
requisite degree of medical training and knowledge to render 
his own assertions as to his diagnosis or causation 
competent.  Therefore, his contentions that he incurred a 
skin condition as a result of herbicide exposure when he 
worked in a supply warehouse and touched contaminated 
clothing, falls short of competent evidence in this case.  
Espiritu v. Derwinski, 2 Vet. App. 494, 496.  

Based on the above, there is no reasonable doubt in this 
case.  Thus, the veteran's claim of service connection for a 
skin disorder is denied.  38 U.S.C.A. § 5107.  

PTSD

The veteran claims that his PTSD is the result of his 
traumatic experiences in service, including racism, 
separation from his spouse, and the anxiety he experienced 
when waiting to be called to report to Vietnam.  As noted 
above, there is no evidence that the veteran served within 
the Republic of Vietnam, and he does not contend otherwise.  
Although he claims that he witnessed wounded soldiers after 
they returned from Vietnam, he does not allege any combat-
related stressors associated with his mental disorder.  

Service medical records show no complaints, notations, or 
treatment of any kind associated with PTSD or PTSD-like 
symptoms.  The separation examination report dated in July 
1974 is silent for any pertinent findings.  

Medical records dated in 1996 from Dr. Bass at Family Medical 
Health and Rehabilitation Center show treatment for acute 
anxiety and depression.  Loss of jobs and lawsuits are noted.  
A December 1996 medical record from Victor F. Scholz, M.D. 
indicates treatment for borderline personality disorder with 
secondary bipolar manifestations.  Dr. Scholz noted symptoms 
of anxiety and depression with abrupt mood swings, loss of 
self esteem, lack of concentration, insomnia, and lack of 
focus.  

VA outpatient records dated in August 1999 reveal a diagnosis 
of depression.  
Los Angeles County Department of Mental Health records dated 
from August 1998 to March 2002 show treatment for signs and 
symptoms of anxiety, depression and PTSD.  A June 2000 report 
notes that the veteran was compliant with an ongoing 
psychiatric treatment but that for the next 12 months, he was 
considered totally disabled.  His symptoms at that time 
included PTSD flashback recollections, poor concentration, 
depression, and anxiety.  

VA medical records dated in March 2004 indicate that the 
veteran was being treated by a county mental health 
psychiatrist for nearly seven years mostly bothered by 
flashbacks, voices, and paranoia.  The records show that he 
was in a homeless program.

The veteran filed a PTSD questionnaire in August 2004.  He 
reported that in service, he experienced racial tensions, 
fighting, lack of communication, and that he was unable to 
adapt to his circumstances.  The veteran also reported that 
the distance from his wife while he was in service created a 
tremendous amount of stress that ultimately lead to divorce.  
He also reported that his extreme stress was caused by being 
on standby for long periods of time in preparation to go to 
Vietnam.  He observed returning veterans with impaired 
physical disabilities, knowing that he had to go where they 
had been injured, and reported that he saw body bags and loss 
of limbs, which allegedly contributed to his extreme stress.  
The veteran reported that in 1974 after returning from 
service, he continued to suffer from depression, flashbacks, 
memory loss, and hallucinations.  He stated that he heard 
voices and was admitted to the VA Hospital in West Los 
Angeles in the psychiatric ward, where he was treated for 
four to six weeks as an outpatient.  The veteran stated that 
to this day, he continued to suffer from symptoms such as 
lack of motivation, sleep disturbance, lack of appetite, and 
decreased sexual drive.  He stated that his US Army 
experience was life altering.  

VA examination report dated in September 2004 recites the 
veteran's history of psychiatric care and diagnoses including 
major depression and PTSD.  The examiner noted that in none 
of the records was the etiology of the veteran's PTSD 
indicated.  The veteran described that during his military 
experiences, he worked as a hospital orderly where he saw 
returning veterans who had been wounded.  He had no contact 
with mental health professionals during service.  Following 
service, the veteran described two brief jobs, one of which 
included working at Verizon where he reported that he was 
harassed.  According to the veteran's reported history, his 
harassment together with his reported military stressors 
rendered him disabled.  The veteran described his military 
stressors as exposure to racism, separation from his wife, 
and being on standby for Vietnam service.  His "PTSD" was 
reportedly shown by symptoms such as loss of memory, lack of 
concentration, insomnia, and hallucinations.  The veteran 
described hallucinations as "accidents, bombs, explosions."  
Although the veteran acknowledged no personal experience with 
trauma, he did report that he encountered trauma survivors 
from Vietnam as a hospital orderly at Fort Bragg.  

The examiner noted that the veteran described no specific 
military trauma or PTSD symptoms at the time of the 
examination.  He was appropriately dressed, deferential, and 
respectful in his manner; speech was slow and soft, with 
content often vague.  There was no gross impairment of 
thought processes or communication.  His mood was depressed 
with constricted affect.  He complained of impaired memory 
and concentration.  He had had suicidal thoughts in the past 
without intent or plan.  

The examiner observed that there was no trauma meeting the 
DSM-IV criteria.  See American Psychiatric Association, 
Diagnostic Criteria from DSM-IV.  The examiner noted that 
exposure to racism, separation from his wife, and being on 
standby status for Vietnam duty failed to meet the DSM-IV 
stressor criteria.  Exposure to wounded men who were 
medically stable at the end of the evacuation chain also did 
not constitute stressors under the DSM-IV stressor criteria.  
Other symptoms typical of PTSD were noticeably absent.  

The examiner diagnosed the veteran as having major depression 
with moderate chronic psychiatric disability and assigned a 
Global Assessment of Functioning (GAF) score of 35.  The 
examiner noted that PTSD was not confirmed in this 
examination, noting no stressors consistent with DSM-IV 
stressor criteria had been identified and that his PTSD 
symptoms were not accurately described.  

Thus, based on the above, the preponderance of the evidence 
is against a finding of service connection for PTSD.  First, 
service records are silent for any evidence that the veteran 
served in Vietnam or in combat.  Secondly, the stressors that 
he has described are non-combat type of stressors, such as 
racism, separation from his spouse, exposure to wounded 
returning veterans, and being on standby status for service 
in the Republic of Vietnam.  These stressors, as noted by the 
VA examiner, are not consistent with the stressor criteria 
set forth under the DSM-IV criteria.  

Moreover, the VA examiner did not diagnose the veteran as 
having PTSD.  The examiner did recognize the prior diagnosis 
provided by the Los Angeles County Department of Mental 
Health as noted herein, but also indicated that the diagnosis 
was not confirmed.  No stressors per the DSM-IV stressor 
criteria had been provided, and other than the general 
descriptions of symptoms as provided by the veteran, no 
accurate description of any stressors had been given.  The 
veteran claimed hallucinations, for example, and no competent 
evidence of record confirmed such symptoms.  The veteran also 
claimed memory loss and flashbacks, but failed to provide any 
details associated with his symptoms.  

The veteran's claim of service connection for PTSD, 
therefore, must be denied.  The Board finds that the medical 
findings from the most recent VA examination versus the 
county medical records most probative in this determination, 
because the recent VA examination was conducted specifically 
to address the etiology of the veteran's psychiatric 
disorder.  See Bloom v. West, 12 Vet. App. 185 (1999).  The 
examiner reviewed the claims folder and the prior medical 
records, and provided a detailed description of the veteran's 
medical and military accounts.  The examiner reported the 
veteran's stressors, noting that they did not meet the DSM-IV 
diagnostic criteria.  Further, the examiner recited the 
veteran's reported symptoms, but noted that his descriptions 
were not accurate with respect to confirming a diagnosis of 
PTSD.  As set forth above, in claims for VA benefits, the 
preponderance of the evidence must be against the claim for 
the benefit to be denied.  Gilbert, 1 Vet. App. at 54.  Such 
a conclusion can be made in this case, and as such, the 
veteran therefore, is not entitled to the benefit of the 
doubt.  His claim of service connection for PTSD must be 
denied.  





ORDER

Service connection for a skin disorder, claimed as secondary 
to herbicide exposure is denied.  

Service connection for PTSD is denied.  



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


